DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 10/08/2021, with respect to the rejections of claims 1-30 under 35 U.S.C. 102 (a)(1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 07/15/2021 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al., (Pub. No.: US 2012/0176996 A1).

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al., (Pub. No.: US 2018/0026803 A1), in view of Kim et al., (Pub. No.: US 2012/0176996 A1).

Regarding Claim 1,	 (Currently Amended) Fujishiro discloses a method of wireless communication performed by a user equipment (UE), comprising: (Fujishiro, Figs. 1-2, paragraphs [0036]-[0037] UEs 100 (100-1, 100-2, 100-3, Fig. 4 is a block diagram of UE)
receiving information identifying a semi-persistent scheduling (SPS) configuration (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133])
for a broadcast or multicast (broadcast/multicast) communication Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC, wherein the SPS of the broadcast/multicast communication; (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133], Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC)
receiving the broadcast/multicast communication in accordance with the SPS configuration (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133], Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC)
Fujishiro does not explicitly disclose following:
indicates a precoding matrix index,
However, Kim discloses about following:
indicates a precoding matrix index, (Kim, paragraphs [0050], [0068], [0079] disclose about a precoding matrix index)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Fujishiro before the effective filing date of the claimed invention so that indicates a precoding matrix index be included in a method of wireless communication.  The motivation to combine the teachings of Kim would reduce scheduling overhead and the resources would be stably assigned. (Kim, [0057])  

Regarding Claim 2,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 1, wherein the SPS configuration is cell-specific.  (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133], Fujishiro discloses about cell-specific through paragraphs [0026], and [0054], “broadcast RRC message” implies that this is performed for all of the UEs in the cell)

Regarding Claim 3,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 1, wherein the UE is associated with a cell, and wherein the SPS configuration is used for UEs of the cell.  (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133])

Regarding Claim 4,	 (Currently Amended) The combination of Fujishiro, and Kim disclose the method of claim 1, wherein the SPS configuration further indicates at least one of: (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133])
a periodicity of the broadcast/multicast communication, (Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC)
a modulation and coding scheme of the broadcast/multicast communication, or (Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC)
a number of hybrid automatic repeat request processes (Kim, [0050], [0054], Fig. 7, [0055], Fig. 8, [0060] ACK or NACK (HARQ ACK/NACK, number of HARQ process is 0 to 7) of the broadcast/multicast communication.  (Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC)

Regarding Claim 5,	 (Currently Amended) The combination of Fujishiro, and Kim disclose the method of claim 1, wherein the SPS configuration further indicates a resource or a beam for at least one of: (Fujishiro, (Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133])
the broadcast/multicast communication, or (Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC)
an acknowledgment or a negative acknowledgment (Kim, [0050], [0054], Fig. 7, [0055], Fig. 8, [0060] ACK or NACK (HARQ ACK/NACK) for the broadcast/multicast communication.  (Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC)

Regarding Claim 6,	 (Currently Amended) The combination of Fujishiro, and Kim disclose the method of claim 1, wherein the SPS configuration further indicates a common downlink control information (DCI) or media access control (MAC) control element (CE) for activation, deactivation,(Kim, [0058] PDCCH indicating activation/deactivation) reconfiguration, or retransmission of the broadcast/multicast communication. (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133])
 
Regarding Claim 7,	 (Currently Amended) The combination of Fujishiro, and Kim disclose the method of claim 6, wherein the SPS configuration further indicates a common radio network temporary identifier (RNTI) to be used to scramble the common DCI.  (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133], The paragraph [0081] discloses C-RNTI)

Regarding Claim 8,	 (Currently Amended) The combination of Fujishiro, and Kim disclose the method of claim 6, wherein the SPS configuration further indicates a common control resource set or a search space for the common DCI.  (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133])

Regarding Claim 9,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 1, further comprising: 
receiving broadcast/multicast signaling regarding the SPS configuration, (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133], Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC)
wherein the broadcast/multicast signaling indicates to activate, deactivate, or reconfigure the broadcast/multicast communication, and wherein the broadcast/multicast signaling is scrambled using a radio network temporary identifier associated with a group of UEs that includes the UE. (Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC, [0081] C-RNTI)
 
Regarding Claim 10,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 1, further comprising:
 transmitting an acknowledgment (ACK) or a negative ACK (NACK) (Kim, [0050], [0054], Fig. 7, [0055], Fig. 8, [0060] ACK or NACK (HARQ ACK/NACK) for the broadcast/multicast communication, wherein the ACK or the NACK uses a same physical sequence for each UE of a group of UEs that includes the UE. (Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC)
 
Regarding Claim 11,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 1, wherein the SPS configuration identifies an uplink feedback configuration (Kim, Fig. 12 feedback information, Fig. 13, uplink or PUSCH feedback information) that is cell-specific. (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133])
 
Regarding Claim 12,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 1, wherein the SPS configuration is UE-specific. (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133])

 Regarding Claim 13,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 1, wherein the SPS configuration for multiple UEs uses a same downlink reception parameter for the multiple UEs. (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133])

Regarding Claim 14,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 1, wherein the SPS configuration identifies an uplink feedback configuration (Kim, Fig. 12 feedback information, Fig. 13, uplink or PUSCH feedback information) that is UE-specific. (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133])
 
Regarding Claim 15,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 1, further comprising:
 receiving unicast signaling regarding the SPS configuration, (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133], the paragraphs [0044] and [0072] disclose about unicast/unicast transmission)
wherein the unicast (Fujishiro, the paragraphs [0044] and [0072] disclose about unicast/unicast transmission) signaling indicates to activate, deactivate, or reconfigure the broadcast/multicast communication, and wherein the unicast signaling is scrambled using a dedicated radio network temporary identifier of the UE.  (Fujishiro, paragraph [0026], [0081]-[0082] Activation/Deactivation, The paragraph [0081] discloses C-RNTI)

Regarding Claim 16,	 (Currently Amended) Fujishiro discloses a method of wireless communication performed by a base station (BS), comprising: (Fujishiro, Figs. 1-2, [0038]-[0039] eNBs 200, Fig. 5 is a block diagram of eNB which is a Base Station (BS))
transmitting, to a user equipment (UE), information identifying a semi-persistent scheduling (SPS) configuration (Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133]) for a broadcast or multicast (broadcast/multicast) communication (Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC), wherein the SPS configuration of the broadcast/multicast communication; and (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133], Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC)
transmitting the broadcast/multicast communication in accordance with the SPS configuration. (Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133])
Fujishiro does not explicitly disclose following:
indicates a precoding matrix index,
However, Kim discloses about following:
indicates a precoding matrix index, (Kim, paragraphs [0050], [0068], [0079] disclose about a precoding matrix index)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Fujishiro before the effective filing date of the claimed invention so that indicates a precoding matrix index be included in a method of wireless communication.  The motivation to combine the teachings of Kim would reduce scheduling overhead and the resources would be stably assigned. (Kim, [0057])  
 
Regarding Claim 17,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 16, wherein the SPS configuration is cell-specific.  (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133], Fujishiro discloses about cell-specific through paragraphs [0026], and [0054], “broadcast RRC message” implies that this is performed for all of the UEs in the cell)

Regarding Claim 18,	 (Currently Amended) The combination of Fujishiro, and Kim disclose the method of claim 16, wherein the SPS configuration indicates at least one of: (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133])
a periodicity of the broadcast/multicast communication, (Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC)
a modulation and coding scheme of the broadcast/multicast communication, or (Fujishiro, Fujishiro discloses about modulation and coding scheme (MCS) through paragraph [0047], Broadcast/Multicast is disclosed through various passages in the reference)
 a number of hybrid automatic repeat request processes (Kim, [0050], [0054], Fig. 7, [0055] HARQ ACK/NACK, HARQ process numbers are 0 to 7) of the broadcast/multicast communication. (Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC)

Regarding Claim 19,	 (Currently Amended) The combination of Fujishiro, and Kim disclose the method of claim 16, wherein the SPS configuration further indicates a resource or a beam for at least one of: (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133])
the broadcast/multicast communication, or (Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC)
an acknowledgment or a negative acknowledgment for the broadcast/multicast communication. (Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC, Kim, [0050], [0054], Fig. 7, [0055] HARQ ACK/NACK))
 
Regarding Claim 20,	 (Currently Amended) The combination of Fujishiro, and Kim disclose the method of claim 16, wherein the SPS configuration further indicates a common downlink control information (DCI) or media access control (MAC) control element (CE) for activation, deactivation, reconfiguration, or retransmission of the broadcast/multicast communication. (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133], Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC)

 Regarding Claim 21,	 (Currently Amended) The combination of Fujishiro, and Kim disclose the method of claim 20, wherein the SPS configuration further indicates a common radio network temporary identifier (RNTI) to be used to scramble the common DCI. (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133], The paragraph [0081] discloses C-RNTI)
  
Regarding Claim 22,	 (Currently Amended) The combination of Fujishiro, and Kim disclose the method of claim 20, wherein the SPS configuration further indicates a common control resource set or a common search space for the common DCI. (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133])
 
Regarding Claim 23,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 20, further comprising:
 transmitting broadcast/multicast signaling regarding the SPS configuration, (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133], Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC, Fig. 1, UEs 100)
wherein the broadcast/multicast signaling indicates to activate, deactivate, or reconfigure the broadcast/multicast communication, and wherein the broadcast/multicast signaling is scrambled using a radio network temporary identifier associated with a group of UEs that includes the UE. (Fujishiro, Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC, Fig. 1, UEs 100, The paragraph [0081] discloses C-RNTI)
  
Regarding Claim 24,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 16, further comprising:
(Fujishiro, Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC, Fig. 1, UEs 100)
 retransmitting the broadcast/multicast communication based at least in part on the feedback. (Fujishiro, Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC, Fig. 1, UEs 100)
 
Regarding Claim 25,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 24, wherein the feedback (Kim, [0050], [0054], Fig. 7, [0055] HARQ ACK/NACK) is received on a common resource for a group of UEs that includes the UE. (Fujishiro, Fujishiro discloses about response (paragraph [0099]) which is being interpreted as feedback.  The paragraphs [0004]-[0005] disclose about radio resource, the paragraphs [0007]-[0008], [0020]-[0023] and [0028] disclose about group including plurality of user terminals which are UEs, Fig. 1, UEs 100)
 
Regarding Claim 26,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 24, wherein the feedback (Kim, [0050], [0054], Fig. 7, [0055] HARQ ACK/NACK) is received on a resource specific to the UE. (Fujishiro, Fujishiro discloses about response (paragraph [0099]) which is being interpreted as feedback.  The paragraphs [0004]-[0005] disclose about radio resource, Fig. 1, UEs 100)
 
Regarding Claim 27,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 24, wherein the feedback (Kim, [0050], [0054], Fig. 7, [0055] HARQ ACK/NACK) uses a same physical sequence for each UE of a group of UEs that includes the UE. (Fujishiro, Fujishiro discloses about response (paragraph [0099]) which is being interpreted as feedback.  The paragraphs [0004]-[0005] disclose about radio resource, the paragraphs [0007]-[0008], [0020]-[0023] and [0028] disclose about group including plurality of user terminals which are UEs, Fig. 1, UEs 100)
 
Regarding Claim 28,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 24, wherein the broadcast/multicast communication is retransmitted in a next SPS allocation.  (Fujishiro, Fujishiro discloses about SPS/SPS configuration through various paragraphs in the reference, Fig. 7, [0097]-[0121], and Fig. 8, [0125]-[0133])
  
Regarding Claim 29,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 24, wherein the feedback includes negative feedback (Kim, [0050], [0054], Fig. 7, [0055] HARQ ACK/NACK) from one or more UEs, and wherein the broadcast/multicast communication is retransmitted (Fujishiro, paragraph [0047] retransmission process) for the one or more UEs using a dynamically scheduled (Fujishiro, paragraphs [0017]-[0018], and [0074]-[0077] Dynamic Scheduling) resource that is scheduled using dedicated downlink control information.  (Fujishiro, Fujishiro discloses about broadcast/multicast through various paragraphs in the reference, [0002] Multimedia Broadcast Multicast Service (MBMS), as a technology for realizing multicast/broadcast transmission, [0003], [0005], [0042, [0070], and [0026], [0031], [0116] Broadcast/RRC, Fig. 1, UEs 100)

Regarding Claim 30,	 (Original) The combination of Fujishiro, and Kim disclose the method of claim 16, wherein the SPS configuration for multiple UEs uses a same downlink reception parameter for the multiple UEs. (Fujishiro, Fujishiro discloses about SPS/SPS configurations through various passages (paragraphs) in the reference, Fig. 7, [0097]-[0121], Fig. 8, [0125]-[0133], Fig. 1, Fig. 1 discloses multiple UEs 100)

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        


/Peter G Solinsky/Primary Examiner, Art Unit 2463